                    Case 20-11558-KBO        Doc 998       Filed 10/02/20       Page 1 of 15




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

24 HOUR FITNESS WORLDWIDE, INC, et                          Case No. 20-11558 (KBO)
al.,1
                                                            Jointly Administered
                            Debtors.
                                                            Hearing Date: October 21, 2020 at 1:00 p.m.
                                                            Objection Deadline: October 14, 2020 at 4:00 p.m.



BROOKFIELD PROPERTIES RETAIL, INC., CENTERCO PROPERTIES, LLC.,
  REGENCY CENTERS, L.P. AND SITE CENTERS CORP’S. APPLICATION
      FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM

                     Brookfield Properties Retail, Inc. (“Brookfield”), Centerco Properties, LLC.

(“Centerco”), Regency Centers, L.P. (“Regency”) and SITE Centers Corp. (“SITE Centers”),

(collectively, the “Landlords”) file this Application for Allowance of Administrative Expensive

Claim (the “Application”). In support of this Application, the Landlords respectfully state as

follows:

                                             BACKGROUND

         1.          The Landlords are the owners, affiliates, or managing agents for the owners of

properties where the Debtors rent non-residential real estate pursuant to written leases (each, a

“Lease,” and, collectively, the “Leases”) for the locations listed on the attached Exhibit A

(collectively, the “Leased Premises”).           Most or all of the Leased Premises are located in



1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide,
           Inc. (5690); 24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour
           Fitness Holdings LLC (8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC
           (6644); RS FIT Holdings LLC (3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The
           Debtors’ corporate headquarters and service address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA
           94583.



4830-2943-7133v.6
                    Case 20-11558-KBO        Doc 998        Filed 10/02/20     Page 2 of 15




shopping centers as that term is used in section 365(b)(3) of the Bankruptcy Code. See In re

Joshua Slocum, Ltd., 922 F.2d 1081 (3d Cir. 1990).

         2.          On June 15, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

with this Court. To date, the Debtors continue to manage their businesses as debtors and debtors

in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

         3.          On August 24, 2020, the Court entered the Bar Date Order [Docket No. 785],

setting October 2, 2020 as the deadline for creditors to file administrative expense claims.

         4.          As more particularly set forth in Exhibit B hereto, from June 15, 2020 to October

2, 2020, the Debtors failed to pay the Landlords the post-petition amounts under the Leases set

forth in Exhibit A in rent and related charges due under the Leases. The Leases further provide

that the Debtor must indemnify and hold/save the Landlords harmless under certain

circumstances. Attached hereto as Exhibit B are copies of the ledgers. The amounts set forth on

Exhibit A are exclusive of any indemnity obligations, amounts subject to setoff and/or

recoupment, professional and paraprofessional fees, and other accrued but unknown charges, all

of which the Landlords also claim, subject to future liquidation.

                       REQUEST FOR ADMINISTRATIVE EXPENSE CLAIM

         5.          Section 365(d)(3) provides in relevant part as follows:

                     The trustee shall timely perform all of the obligations of the debtor
                     . . . arising from and after the order for relief under any unexpired
                     lease of nonresidential real property, until such lease is assumed or
                     rejected, notwithstanding section 503(b)(1) of this title.

11 U.S.C. § 365(d)(3). Most courts that have considered the operation of Section 365(d)(3) have

concluded that costs and expenses incurred for post-petition, pre-rejection performance under an

unexpired nonresidential real estate lease must be allowed as an administrative expense

                                                      -2-

4830-2943-7133v.6
                    Case 20-11558-KBO        Doc 998       Filed 10/02/20   Page 3 of 15




regardless of Section 503(b)(1)(A) limitations. In re CHS Elecs., Inc., 265 B.R. 339, 341-42

(Bankr. S.D. Fla. 2001) (agreeing with “a majority of courts” that post-petition rent is entitled to

administrative priority without regard to § 503(b)(1)); In re Liberty Outdoors, Inc., 205 B.R. 414,

417 (Bankr. E.D. Mo. 1997) (lessor entitled to recover unpaid expenses pursuant to section

365(d)(3) of the Bankruptcy Code regardless of whether such “expenses benefited or preserved

the estate”); In re Worths Stores Corp., 135 B.R. 112, 115 (Bankr. E.D. Mo. 1991) (same); In re

S. Lincoln Med. Grp., P.C., Case No. BK07-41636-TLS, 2008 WL 506086, at *2 (Bankr. D.

Neb. Feb. 21, 2008) (citing In re Brewer, 233 B.R. 825, 829 (Bankr. E.D. Ark. 1999)).

         6.          The obligations arising or accruing under the Lease between the Petition Date and

October 2, 2020 are entitled to allowance and payment as an administrative expense claim under

Sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code.

         7.          Section 503(b) of the Bankruptcy Code provides in pertinent part that allowed

administrative expense claims exist for “the actual, necessary costs and expenses of preserving

the estate. . . .” 11 U.S.C. § 503(b)(1)(A). Section 507(a) of the Bankruptcy Code provides that

administrative expense claims that are allowed under section 503(b) of the Bankruptcy Code

have first priority. 11 U.S.C § 507(a)(2).

         8.          The post-petition amounts due under the Lease are an administrative expense

claim pursuant to Sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code because they

were incurred by the Debtor’s estate and preserved the going concern value of the Debtors’

businesses. As a result, 24 Hour Fitness benefited from the Debtors’ post-petition use and

occupancy of the premises.

         9.          For the foregoing reasons, Landlords respectfully requests that the Court enter an

order allowing its administrative expense claim in the amount set forth in Exhibit A (plus any


                                                     -3-

4830-2943-7133v.6
                    Case 20-11558-KBO      Doc 998       Filed 10/02/20   Page 4 of 15




indemnity obligations, amounts subject to setoff and/or recoupment, attorneys’ fees, and other

unknown charges in an amount to be determined).

                                    RESERVATION OF RIGHTS

                     10.   The Landlords reserve the right to amend and/or supplement this

Application on any basis, including, without limitation, by adding and supplementing

administrative amounts.

                                            CONCLUSION

                     WHEREFORE, the Landlord respectfully requests that the Court (a) approve the

Application, and (b) grant such other and further relief as this Court deems just and proper.



Dated: October 2, 2020
                                                KELLEY DRYE & WARREN LLP

                                                /s/ Robert L. LeHane
                                                Robert LeHane
                                                Sean T. Wilson
                                                101 Park Avenue
                                                New York, NY 10178
                                                Telephone: (212) 808-7800
                                                Facsimile: (212) 808-7897
                                                Email: rlehane@kelleydrye.com
                                                        swilson@kelleydrye.com

                                                Counsel for Brookfield Properties Retail, Inc., Centerco
                                                Properties, LLC, Regency Centers, L.P. and SITE
                                                Centers Corp.




                                                   -4-

4830-2943-7133v.6
                    Case 20-11558-KBO       Doc 998      Filed 10/02/20       Page 5 of 15




                                               EXHIBIT A


BROOKFIELD PROPERTIES RETAIL, INC.
Store               Mall Name         Location                     Landlord              Administrative
No.                                                                                      Claim Amount
 894     The Shoppes at Carlsbad   Carlsbad, CA         RPI Carlsbad, L.P.              $10,600
         Willowbrook Mall (TX)     Houston, TX          Willowbrook Mall (TX) LLC       $10,600

 875     NewPark Mall              Newark, CA           NewPark Mall LP                 $10,600


CENTERCO PROPERTIES LLC
Store Mall Name      Location          Landlord                                        Administrative
No.                                                                                    Claim Amount
      Club 642       Englewood Cliffs, Centerco Properties LLC                         $204,907.34
                     NJ

REGENCY CENTERS, L.P.
Store Mall Name        Location                   Landlord                             Administrative
No.                                                                                    Claim Amount
      Point Loma Plaza San Diego, CA              FW CA-Point Loma Plaza, LLC          $170,067.12
 103
      Potrero Center   San Francisco,             Equity One (West Coast               $547,020.44
                       CA                         Portfolio) Inc.
      Hancock Shopping                                                                 $59,704.04
      Center           Austin, TX                 Regency Centers, L.P.
                                                                                       $168,392.73
         Rancho San Diego        San Diego, CA    U S Retail Partners, LLC


SITE CENTERS CORP.
Store  Mall Name                 Location         Landlord                             Administrative
No.                                                                                    Claim Amount
                                                  BRE DDR BR Cornerstar CO             $76,752.90
           Cornerstar
  663                            Aurora, CO       LLC
           Falcon Ridge Town                      BRE DDR Crocodile Falcon             $220,624.99
           Center                Fontana, CO      Ridge Town Center I LLC
           Flat Acres Market                                                           $183,158.20
           Center (Parker                         BRE DDR Flatacres Marketplace
           Pavillion)            Parker, CO       LLC




                                                  -5-

4830-2943-7133v.4
                    Case 20-11558-KBO   Doc 998     Filed 10/02/20   Page 6 of 15




                                          EXHIBIT B




                                              -6-

4830-2943-7133v.4
                     Case 20-11558-KBO      Doc 998     Filed 10/02/20   Page 7 of 15


              AR Expenses 6/15/2020 through 10/2/2020
              Englewood Cliffs Club # 642

                RE Taxes   Insurance    CAM (monthly)        CAM (repairs/replace)      Rent
June 15-30                $ 688.09      $    2,298.48                             $     38,091.63
July                      $ 1,376.18    $    4,596.96                             $     76,183.26
August        $ 26,781.27 $ 5,179.84    $    4,596.96          $         2,630.01 $     55,417.00
September                 $ 6,461.97    $    4,596.96          $         1,891.79
October 1-2               $     91.75   $      306.46

Totals                     $ 13,797.83 $    16,395.82          $         4,521.80 $     169,691.89 $   204,407.34
                                      Case 20-11558-KBO                                Doc 998            Filed 10/02/20                  Page 8 of 15

24 Hour Fitness                         Lease # 9000410
Brea Marketplace                        Tenant # 585067
Acceleration of Rent

Lease Begin Date:                                   10/28/02
Lease End Date:                                     10/27/22
Actual Moveout Date:

Date filed BK                                       06/15/20

Security Deposit:                                                                                    -
          Applied to:                                                                                 -

                                                                                       $             -

AR Balance as of 06/14/20
                                                    6/20/2019             CAMP                   (147.12)   CAM REC PRIOR YEAR
                                                    6/20/2019             INSP                     (5.28)   INSURANCE REC PRIOR YEAR
                                                    2/20/2020             TNNT                    735.03    Replace Roof Hatch
                                                     4/1/2020             BASE                 71,876.10    BASE RENT
                                                     4/1/2020             BASE                  4,440.62    BASE RENT - TENANT IMPROVEMENT
                                                     4/1/2020             CAM                   4,699.20    CAM
                                                     4/1/2020             INS                   1,792.95    INSURANCE
                                                     4/1/2020             RET                  20,798.37    REAL ESTATE TAX
                                                     5/1/2020             BASE                 71,876.10    BASE RENT
                                                     5/1/2020             BASE                  4,440.62    BASE RENT - TENANT IMPROVEMENT
                                                     5/1/2020             CAM                   4,699.20    CAM
                                                     5/1/2020             INS                   1,792.95    INSURANCE
                                                     5/1/2020             RET                  20,798.37    REAL ESTATE TAX
                                                    5/20/2020             CAMP                 22,150.07    CAM REC PRIOR YEAR
                                                    5/20/2020             INSP                  1,903.70    INSURANCE REC PRIOR YEAR
                                                     6/1/2020             BASE                 33,542.18    BASE RENT (6/1 - 6/14)
                                                     6/1/2020             BASE                  2,072.29    BASE RENT - TENANT IMPROVEMENT (6/1 - 6/14)
                                                     6/1/2020             CAM                   2,192.96    CAM (6/1 - 6/14)
                                                     6/1/2020             INS                     836.71    INSURANCE (6/1 - 6/14)
                                                     6/1/2020             RET                   9,705.91    REAL ESTATE TAX (6/1 - 6/14)

Balance on pre-petition rents through 06/14/20                                         $    280,200.93

Stub rents due 06/15/20 - 06/30/20
                                                    6/1/2020              BASE                 38,333.92    BASE RENT (6/15 - 6/30)
                                                    6/1/2020              BASE                  2,368.33    BASE RENT - TENANT IMPROVEMENT (6/15 - 6/30)
                                                    6/1/2020              CAM                   2,506.24    CAM (6/15 - 6/30)
                                                    6/1/2020              INS                     956.24    INSURANCE (6/15 - 6/30)
                                                    6/1/2020              RET                  11,092.46    REAL ESTATE TAX (6/15 - 6/30)
Balance on Stub rents due through 06/30/20                                             $      55,257.19

Post Petition rents due through 10/31/20
                                               7/1/2020                   BASE                29,214.15     BASE RENT
                                               7/1/2020                   BASE                 1,804.90     BASE RENT - TENANT IMPROVEMENT
                                               7/1/2020                   CAM                  1,910.00     CAM
                                               7/1/2020                   INS                    728.75     INSURANCE
                                               7/1/2020                   RET                  8,453.53     REAL ESTATE TAX
                                               8/1/2020                   BASE                50,313.27     BASE RENT
                                               8/1/2020                   BASE                 3,108.43     BASE RENT - TENANT IMPROVEMENT
                                               8/1/2020                   CAM                  3,289.44     CAM
                                               8/1/2020                   INS                  1,255.06     INSURANCE
                                               8/1/2020                   RET                 14,558.86     REAL ESTATE TAX
                                               9/1/2020                   BASE                13,557.65     BASE RENT
                                               9/1/2020                   BASE                   688.14     BASE RENT - TENANT IMPROVEMENT
                                               9/1/2020                   CAM                    877.18     CAM
                                               9/1/2020                   INS                    334.68     INSURANCE
                                               9/1/2020                   RET                  3,882.36     REAL ESTATE TAX
Balance on Post petition rents due through 10/31/20                                    $    133,976.40


Total Administrative Claim (stub + post-petition)                                      $    189,233.59

Total AR Balance as of 10/02/20                                                        $      469,434.52

                              Post-petition rents due 11/01/20 - 10/27/22
BASE 11/01/20 - 10/27/22             (71,876.10 x 24 months)                                 1,725,026.40
BASE - TI 11/01/20 - 10/27/22        (4,440.62 x 24 months)                                    106,574.88
CAM 11/01/20 - 10/27/22              (4,699.20 x 24 months)                                    112,780.80
INS 11/01/20 - 10/27/22              (1,792.95 x 24 months)                                     43,030.80
RET 11/01/20 - 10/27/22              (20,798.37 x 24 months)                                   499,160.88
Balance on Post petition rents due for 11/01/20 - 10/27/22                             $   2,486,573.76


Total Amt Due through end of term (10/27/22)                                           $   2,956,008.28




                                                        1 years rent
           BASE           (71,876.10 x 12 months)                                             862,513.20
           BASE - TI      (4,440.62 x 12 months)                                               53,287.44
           CAM            (4,699.20 x 12 months)                                               56,390.40
           INS            (1,792.95 x 12 months)                                               21,515.40
           RET            (20,798.37 x 12 months)                                             249,580.44
                          1 Year's worth of rent                                       $   1,243,286.88

                                                  15% of remaining TERM
           Using 06/15/20 as beginning of remaining term
                          Balance of Stub rent from 06/15/20 - 06/30/20                         55,257.19
                          Balance on Post petition rents due through 10/31/20                  133,976.40
                          Balance on Post petition rents due for 11/01/20 - 10/27/22         2,486,573.76
                          Total of amt for remaining term                                  2,675,807.35
                                                                                                     15%
                                        15% of remaining TERM                          $     401,371.10
                                  Case 20-11558-KBO                            Doc 998         Filed 10/02/20                   Page 9 of 15

24 Hour Fitness                         Lease # 66531
Hancock                                 Tenant # 572431
Acceleration of Rent

Lease Begin Date:                                    10/01/03
Lease End Date:                                      09/30/23
Actual Moveout Date:

Date filed BK                                        06/15/20

Security Deposit:                                                                                    -
          Applied to:                                                                                 -

                                                                                       $             -

AR Balance as of 06/14/20
                                                     10/12/2018            UTNT                    750.47    Water/Sewer 08.20.18-09.19.18
                                                     12/13/2018            UTNT                 (2,478.98)   Water/Sewer 10.18.18-11.19.18
                                                      7/10/2019            UTNT                  1,031.64    Water/Sewer 05.20.19-06.19.19
                                                      2/18/2020            UTNT                  2,120.76    Water/Sewer 12.18.19-01.20.20
                                                      3/16/2020            UTNT                  3,041.80    Water/Sewer 01.20.20-02.19.20
                                                      4/1/2020             BASE                 49,943.73    BASE RENT
                                                      4/1/2020             CAM                   6,565.49    CAM
                                                      4/1/2020             INS                     746.25    INSURANCE
                                                      4/1/2020             RET                  12,489.61    REAL ESTATE TAX
                                                      4/16/2020            UTNT                  2,279.43    Water/Sewer 02.19.20-03.19.20
                                                      5/1/2020             BASE                 49,943.73    BASE RENT
                                                      5/1/2020             CAM                   6,565.49    CAM
                                                      5/1/2020             INS                     746.25    INSURANCE
                                                      5/1/2020             RET                  12,489.61    REAL ESTATE TAX
                                                      5/18/2020            UTNT                    165.31    Water/Sewer 03.19.20-04.20.20
                                                      6/1/2020             BASE                 23,307.07    BASE RENT (6/1 - 6/14)
                                                      6/1/2020             CAM                   3,063.90    CAM (6/1 - 6/14)
                                                      6/1/2020             INS                     348.25    INSURANCE (6/1 - 6/14)
                                                      6/1/2020             RET                   5,828.48    REAL ESTATE TAX (6/1 - 6/14)

Balance on pre-petition rents through 06/14/20                                         $    178,948.29

Stub rents due 06/15/20 - 06/30/20
                                                      6/1/2020             BASE                26,636.66     BASE RENT (6/15 - 6/30)
                                                      6/1/2020             CAM                  3,501.59     CAM (6/15 - 6/30)
                                                      6/1/2020             INS                    398.00     INSURANCE (6/15 - 6/30)
                                                      6/1/2020             RET                  6,661.13     REAL ESTATE TAX (6/15 - 6/30)
Balance on Stub rents due through 06/30/20                                             $      37,197.38

Post Petition rents due through 10/31/20
                                                     6/15/2020             CAMP                 (9,688.11)   CAM REC PRIOR YEAR
                                                     6/15/2020             INSP                    654.36    INSURANCE REC PRIOR YEAR
                                                     6/15/2020             RETP                 (6,790.53)   REAL ESTATE TAX REC PRIOR YEAR
                                                     6/18/2020             UTNT                      5.06    Water/Sewer 04.20.20-05.19.20
                                                     7/17/2020             UTNT                      5.06    Water/Sewer 05.19.20-06.18.20
                                                     8/18/2020             UTNT                      5.06    Water/Sewer 06.18.20-07.20.20
                                                     10/1/2020             BASE                 49,943.73    BASE RENT
                                                     10/1/2020             CAM                   6,565.49    CAM
                                                     10/1/2020             INS                     746.25    INSURANCE
                                                     10/1/2020             RET                  12,489.61    REAL ESTATE TAX

Balance on Post petition rents due through 10/31/20                                    $      53,935.98


Total Administrative Claim (stub + post-petition)                                      $      91,133.36

Total AR Balance as of 10/02/20                                                        $      270,081.65

                            Post-petition rents due 11/01/20 - 09/30/23
BASE 11/01/20 - 09/30/23             (49,943.73 x 35 months)                                 1,748,030.55
CAM 11/01/20 - 09/30/23              (6,565.49 x 35 months)                                    229,792.15
INS 11/01/20 - 09/30/23              (746.25 x 35 months)                                       26,118.75
RET 11/01/20 - 09/30/23              (12,489.61 x 35 months)                                   437,136.35
Balance on Post petition rents due for 11/01/20 - 09/30/23                             $   2,441,077.80


Total Amt Due through end of term (09/30/23)                                           $   2,711,159.45




                                                        1 years rent
           BASE            (49,943.73 x 12 months)                                           599,324.76
           CAM             (6,565.49 x 12 months)                                             78,785.88
           INS             (746.25 x 12 months)                                                8,955.00
           RET             (12,489.61 x 12 months)                                           149,875.32
                           1 Year's worth of rent                                      $    836,940.96

                                                15% of remaining TERM
           Using 06/15/20 as beginning of remaining term
                          Balance of Stub rent from 06/15/20 - 06/30/20                         37,197.38
                          Balance on Post petition rents due through 10/31/20                   53,935.98
                          Balance on Post petition rents due for 11/01/20 - 09/30/23         2,441,077.80
                          Total of amt for remaining term                                  2,532,211.16
                                                                                                     15%
                                        15% of remaining TERM                          $     379,831.67
                                  Case 20-11558-KBO                           Doc 998       Filed 10/02/20                  Page 10 of 15

24 Hour Fitness                         Lease # 80065001
Potrero Center                          Tenant # 741590
Acceleration of Rent

Lease Begin Date:                                    03/02/97
Lease End Date:                                      03/31/22
Actual Moveout Date:

Date filed BK                                        06/15/20

Security Deposit:                                                                                   -
          Applied to:                                                                                -

                                                                                       $            -

AR Balance as of 06/14/20
                                                     2/19/2020             UTNT                25,498.56    9/28/19 - 12/27/2019 WATER
                                                     4/1/2020              BASE                47,799.94    CPI ESCALATION
                                                     4/1/2020              INS                  2,064.72    INSURANCE
                                                     4/1/2020              CAM                 12,972.87    CAM
                                                     5/1/2020              BASE                47,799.94    CPI ESCALATION
                                                     5/1/2020              INS                  2,064.72    INSURANCE
                                                     5/1/2020              CAM                 12,972.87    CAM
                                                     6/1/2020              BASE                22,306.64    CPI ESCALATION (6/1 - 6/14)
                                                     6/1/2020              INS                    963.54    INSURANCE (6/1 - 6/14)
                                                     6/1/2020              CAM                  6,054.01    CAM (6/1 - 6/14)

Balance on pre-petition rents through 06/14/20                                         $    180,497.80

Stub rents due 06/15/20 - 06/30/20
                                                     6/1/2020              BASE                25,493.30 CPI ESCALATION (6/15 - 6/30)
                                                     6/1/2020              INS                  1,101.18 INSURANCE (6/15 - 6/30)
                                                     6/1/2020              CAM                  6,918.86 CAM (6/15 - 6/30)
Balance on Stub rents due through 06/30/20                                             $      33,513.35

Post Petition rents due through 10/31/20
                                              6/15/2020                    RETP              105,052.68     REAL ESTATE TAX REC PRIOR YEAR
                                              6/15/2020                    RETP              103,041.47     REAL ESTATE TAX REC PRIOR YEAR
                                              6/15/2020                    CAMP                  775.22     CAM REC PRIOR YEAR
                                              6/15/2020                    INSP                2,034.69     INSURANCE REC PRIOR YEAR
                                              6/19/2020                    UTNT               20,445.30     Jan-Apr 2020 WATER
                                              7/1/2020                     BASE               33,459.96     CPI ESCALATION
                                              7/1/2020                     INS                 1,445.30     INSURANCE
                                              7/1/2020                     CAM                 9,081.01     CAM
                                              8/1/2020                     BASE               33,459.96     CPI ESCALATION
                                              8/1/2020                     INS                 1,445.30     INSURANCE
                                              8/1/2020                     CAM                 9,081.01     CAM
                                              8/20/2020                    SREP              105,052.68     Taxes
                                              9/1/2020                     BASE               15,614.65     CPI ESCALATION
                                              9/1/2020                     INS                   674.48     INSURANCE
                                              9/1/2020                     CAM                 4,237.81     CAM
                                              10/1/2020                    BASE               47,799.94     CPI ESCALATION
                                              10/1/2020                    INS                 2,064.72     INSURANCE
                                              10/1/2020                    CAM                12,972.87     CAM
Balance on Post petition rents due through 10/31/20                                    $    507,739.05


Total Administrative Claim (stub + post-petition)                                      $    541,252.40

Total AR Balance as of 10/02/20                                                        $      721,750.20

                              Post-petition rents due 11/01/20 - 03/31/22
BASE 11/01/20 - 03/31/22              (47,799.94 x 17 months)                                 812,598.98
CAM 11/01/20 - 03/31/22               (12,972.87 x 17 months)                                 220,538.79
INS 11/01/20 - 03/31/22               (2,064.72 x 17 months)                                   35,100.24
Accrued RET 07/01/20 - 03/31/22       (17,646.02 x 21 months)                                 370,566.42
Balance on Post petition rents due for 11/01/20 - 03/31/22                             $   1,438,804.43


Total Amt Due through end of term (03/31/22)                                           $   2,160,554.63




                                                        1 years rent
           BASE            (47,799.94 x 12 months)                                           573,599.28
           CAM             (12,972.87 x 12 months)                                           155,674.44
           INS             (2,064.72 x 12 months)                                             24,776.64
           RET             (17,646.02 x 12 months)                                           211,752.24
                           1 Year's worth of rent                                      $    965,802.60

                                                 15% of remaining TERM
           Using 06/15/20 as beginning of remaining term
                          Balance of Stub rent from 06/15/20 - 06/30/20                         33,513.35
                          Balance on Post petition rents due through 10/31/20                  507,739.05
                          Balance on Post petition rents due for 11/01/20 - 03/31/22         1,438,804.43
                          Total of amt for remaining term                                  1,980,056.83
                                                                                                     15%
                                        15% of remaining TERM                          $     297,008.52
                                     Case 20-11558-KBO                                 Doc 998               Filed 10/02/20                   Page 11 of 15

24 Hour Fitness                         Lease # 9001103
Rancho San Diego Village                Tenant # 585257
Acceleration of Rent

Lease Begin Date:                                   12/01/02
Lease End Date:                                     11/30/22
Actual Moveout Date:

Date filed BK                                       06/15/20

Security Deposit:                                                                                     -
          Applied to:                                                                                  -

                                                                                        $             -

AR Balance as of 06/14/20
                                                    2/14/2017             CAMP                     364.38    CAM REC PRIOR YEAR
                                                     6/1/2017             RES                       (2.00)   RET SPECIAL CALC
                                                     7/1/2017             RES                       (2.00)   RET SPECIAL CALC
                                                     8/1/2017             RES                       (2.00)   RET SPECIAL CALC
                                                     9/1/2017             RES                       (2.00)   RET SPECIAL CALC
                                                    10/1/2017             RES                       (2.00)   RET SPECIAL CALC
                                                    11/1/2017             RES                       (2.00)   RET SPECIAL CALC
                                                    12/1/2017             CAM                       (2.00)   CAM
                                                    3/12/2020             CAMP                   6,887.72    CAM REC PRIOR YEAR
                                                    3/12/2020             INSP                  14,788.84    INSURANCE REC PRIOR YEAR
                                                     4/1/2020             BASE                  46,934.57    BASE RENT
                                                     4/1/2020             CAM                    7,326.93    CAM
                                                     4/1/2020             RES                    5,517.77    RET SPECIAL CALC
                                                     4/1/2020             RET                    1,826.00    REAL ESTATE TAX
                                                     5/1/2020             BASE                  46,934.57    BASE RENT
                                                     5/1/2020             CAM                    7,326.93    CAM
                                                     5/1/2020             RES                    5,517.77    RET SPECIAL CALC
                                                     5/1/2020             RET                    1,826.00    REAL ESTATE TAX
                                                     6/1/2020             BASE                  21,902.80    BASE RENT (6/1 - 6/14)
                                                     6/1/2020             CAM                    3,419.23    CAM (6/1 - 6/14)
                                                     6/1/2020             RES                    2,574.96    RET SPECIAL CALC (6/1 - 6/14)
                                                     6/1/2020             RET                      852.13    REAL ESTATE TAX (6/1 - 6/14)

Balance on pre-petition rents through 06/14/20                                          $    173,986.61

Stub rents due 06/15/20 - 06/30/20
                                                    6/1/2020              BASE                  25,031.77    BASE RENT (6/15 - 6/30)
                                                    6/1/2020              CAM                    3,907.70    CAM (6/15 - 6/30)
                                                    6/1/2020              RES                    2,942.81    RET SPECIAL CALC (6/15 - 6/30)
                                                    6/1/2020              RET                      973.87    REAL ESTATE TAX (6/15 - 6/30)
Balance on Stub rents due through 06/30/20                                              $      32,856.14

Post Petition rents due through 10/31/20
                                                     7/1/2020             BASE                  19,076.63    BASE RENT
                                                     7/1/2020             CAM                    2,978.04    CAM
                                                     7/1/2020             RES                    2,242.71    RET SPECIAL CALC
                                                     7/1/2020             RET                      742.18    REAL ESTATE TAX
                                                     8/1/2020             BASE                  32,854.20    BASE RENT
                                                     8/1/2020             CAM                    5,128.85    CAM
                                                     8/1/2020             RES                    3,862.44    RET SPECIAL CALC
                                                     8/1/2020             RET                    1,278.21    REAL ESTATE TAX
                                                    10/1/2020             BASE                  46,934.57    BASE RENT
                                                    10/1/2020             CAM                    7,326.93    CAM
                                                    10/1/2020             RES                    5,517.77    RET SPECIAL CALC
                                                    10/1/2020             RET                    1,826.00    REAL ESTATE TAX

Balance on Post petition rents due through 10/31/20                                     $    129,768.53


Total Administrative Claim (stub + post-petition)                                       $    162,624.67

Total AR Balance as of 10/02/20                                                        $       336,611.28

                              Post-petition rents due 11/01/20 - 11/30/22
BASE 11/01/20 - 11/30/22              (46,934.57 x 25 months)                                 1,173,364.25
CAM 11/01/20 - 11/30/22               (7,326.93 x 25 months)                                    183,173.25
Accrued INS 01/01/20 - 11/30/22       (1,225.28 x 35 months)                                     42,884.80
RES 11/01/20 - 11/30/22               (5,517.77 x 25 months)                                    137,944.25
RET 11/01/20 - 11/30/22               (1,826.00 x 25 months)                                     45,650.00
Balance on Post petition rents due for 11/01/20 - 11/30/22                              $   1,583,016.55


Total Amt Due through end of term (11/30/22)                                            $   1,919,627.83




                                                       1 years rent
           BASE           (46,934.57 x 12 months)                                             563,214.84
           CAM            (7,326.93 x 12 months)                                               87,923.16
           INS            (1,225.28 x 12 months)                                               14,703.36
           RES            (5,517.77 x 12 months)                                               66,213.24
           RET            (1,826.00 x 12 months)                                               21,912.00
                          1 Year's worth of rent                                        $    753,966.60

                                                 15% of remaining TERM
           Using 06/15/20 as beginning of remaining term
                          Balance of Stub rent from 06/15/20 - 06/30/20                          32,856.14
                          Balance on Post petition rents due through 10/31/20                   129,768.53
                          Balance on Post petition rents due for 11/01/20 - 11/30/22          1,583,016.55
                          Total of amt for remaining term                                   1,745,641.22
                                                                                                      15%
                                        15% of remaining TERM                           $     261,846.18
                                             Case 20-11558-KBO              Doc 998     Filed 10/02/20         Page 12 of 15
                                                                 TENANT DETAILED AGED DELINQUENCY
                                                                           SITE Centers Corp.
                                                                              All Company
                                                                      As of Friday, October 2, 2020
                                             Tenant       Lease           Bill                    Total        Any to 0    0 to 30     31 to 60    61 to 90    90 to 120    Over 120
                   Building                                                      Invoice Date
                                             Number      Number          Code                     Open          Days        Days        Days        Days         Days        Days

24 HOUR FITNESS
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        CAM        2/2/2020           5,540.13                                                                   5,540.13
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        INS        2/2/2020            898.40                                                                     898.40
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RET        2/2/2020          14,224.67                                                                  14,224.67
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        LAT        2/17/2020             23.82                                                                      23.82
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        CAM        3/1/2020           5,540.13                                                                   5,540.13
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        INS        3/1/2020            898.40                                                                     898.40
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RET        3/1/2020          14,224.67                                                                  14,224.67
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        WSP        3/10/2020           763.61                                                                     763.61
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        AIN        3/18/2020           -858.26                                                                    -858.26
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        CAM        4/1/2020           5,540.13                                                                   5,540.13
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        INS        4/1/2020            898.40                                                                     898.40
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RET        4/1/2020          14,224.67                                                                  14,224.67
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        CAM        5/1/2020           5,540.13                                                                   5,540.13
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        INS        5/1/2020            898.40                                                                     898.40
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RET        5/1/2020          14,224.67                                                                  14,224.67
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        CAM        6/1/2020           5,540.13                                                                   5,540.13
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        INS        6/1/2020            898.40                                                                     898.40
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RET        6/1/2020          14,224.67                                                                  14,224.67
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        WSC        6/2/2020           2,266.23                                                                   2,266.23
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RTB        8/1/2020          18,475.16                                       18,475.16
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        WSC        8/25/2020           326.44                             326.44
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        CAM        10/1/2020          5,540.13                5,540.13
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        INS        10/1/2020           898.40                   898.40
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RET        10/1/2020         14,224.67               14,224.67
21426 - FLATACRES MARKETCENTER (I)         422939     00078134        RTB        10/1/2020         38,182.00               38,182.00
                                                                                                183,158.20                58,845.20    326.44     18,475.16                105,511.40


Total 21426 - FLATACRES MARKETCENTER (I)                                                          183,158.20               58,845.20    326.44     18,475.16                 105,511.40




10/1/2020 8:25:50 AM                                                                                                                                                       Page 1 of 4
                                               Case 20-11558-KBO            Doc 998         Filed 10/02/20       Page 13 of 15
                                                                  TENANT DETAILED AGED DELINQUENCY
                                                                            SITE Centers Corp.
                                                                               All Company
                                                                       As of Friday, October 2, 2020
                                              Tenant       Lease          Bill                     Total        Any to 0    0 to 30      31 to 60      61 to 90    90 to 120    Over 120
                   Building                                                      Invoice Date
                                              Number      Number         Code                      Open          Days        Days         Days          Days         Days        Days


24 HOUR FITNESS
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        3/5/2020             245.00                                                                        245.00
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       CAP        3/9/2020          -12,928.32                                                                    -12,928.32
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        4/13/2020            245.00                                                                        245.00
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       RET        4/13/2020         52,631.93                                                                      52,631.93
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        5/8/2020             122.50                                                                        122.50
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       CAPA       5/21/2020           -957.20                                                                        -957.20
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        6/8/2020             245.00                                                         245.00
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        7/9/2020             245.00                                              245.00
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       RTB        8/1/2020          43,764.23                                           43,764.23
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        8/6/2020             245.00                                245.00
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       CAM        9/1/2020           9,932.89                               9,932.89
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       RTB        9/1/2020          42,472.62                             42,472.62
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       REC        9/3/2020             171.50                   171.50
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       CAM        10/1/2020         14,189.84                14,189.84
21453 - FALCON RIDGE TOWN CENTER II         101010     00058890       RTB        10/1/2020         70,000.00                70,000.00
                                                                                                220,624.99                 84,361.34    52,650.51     44,009.23     245.00      39,358.91


Total 21453 - FALCON RIDGE TOWN CENTER II                                                         220,624.99                84,361.34    52,650.51     44,009.23     245.00       39,358.91




10/1/2020 8:25:50 AM                                                                                                                                                           Page 2 of 4
                                  Case 20-11558-KBO           Doc 998         Filed 10/02/20       Page 14 of 15
                                                     TENANT DETAILED AGED DELINQUENCY
                                                               SITE Centers Corp.
                                                                  All Company
                                                          As of Friday, October 2, 2020
                                Tenant       Lease         Bill                    Total        Any to 0        0 to 30      31 to 60   61 to 90   90 to 120    Over 120
                   Building                                       Invoice Date
                                Number      Number        Code                     Open          Days            Days         Days       Days        Days        Days


24 HOUR FITNESS #663
25125 - CORNERSTAR            342012     00057742       CAP       1/21/2020         6,676.36                                                                       6,676.36
25125 - CORNERSTAR            342012     00057742       INP       1/21/2020          -756.45                                                                        -756.45
25125 - CORNERSTAR            342012     00057742       CAM       10/1/2020        11,172.41                     11,172.41
25125 - CORNERSTAR            342012     00057742       INS       10/1/2020         1,254.17                      1,254.17
25125 - CORNERSTAR            342012     00057742       RET       10/1/2020        68,379.67                     68,379.67
25125 - CORNERSTAR            342012     00057742       RTB       10/1/2020        70,833.00                     70,833.00
25125 - CORNERSTAR            342012     00057742       CAM       10/2/2020       -11,172.41     -11,172.41
25125 - CORNERSTAR            342012     00057742       INS       10/2/2020        -1,254.17      -1,254.17
25125 - CORNERSTAR            342012     00057742       RET       10/2/2020       -68,379.68     -68,379.68
                                                                                 76,752.90     -80,806.26     151,639.25                                         5,919.91


Total 25125 - CORNERSTAR                                                           76,752.90     -80,806.26     151,639.25                                         5,919.91




10/1/2020 8:25:50 AM                                                                                                                                           Page 3 of 4
                            Case 20-11558-KBO         Doc 998       Filed 10/02/20       Page 15 of 15
                                             TENANT DETAILED AGED DELINQUENCY
                                                       SITE Centers Corp.
                                                          All Company
                                                  As of Friday, October 2, 2020
                           Tenant    Lease         Bill                    Total       Any to 0      0 to 30     31 to 60    61 to 90   90 to 120    Over 120
                Building                                  Invoice Date
                           Number   Number        Code                     Open         Days          Days        Days        Days        Days        Days


                                                                         480,536.09   -80,806.26   294,845.79   52,976.95   62,484.39    245.00     150,790.22




10/1/2020 8:25:50 AM                                                                                                                                Page 4 of 4
